DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites one or more membranes wherein the porous membranes are directly fusion welded to each other at a joint portion at lines 2 and 6-7. However, it is not clear how the membranes can be welded to each other when only a single membrane is provided. In other words, claim 1 at line 2 includes the possibility of there being only a single membrane while lines 6-7 seem to require at least two membranes (i.e. membranes joined to each other). Thus, the claim language is not clear.
	Claims 2-14 are likewise rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”).

	With regard to claim 1, the Nyitray et al. publication discloses a chamber for transplantation comprising a pair of membranes for immunoisolation at a boundary between an inside and an outside of the chamber for transplantation, wherein all of the membranes for immunoisolation include a porous (nanoporous or microporous) membrane containing a polymer (polycaprolactone), and a joint portion at which the porous membranes are directly fusion welded (heat sealed) to each other is provided at the abstract, Fig. 1, the Results and Discussion Section at page 5676, and the Materials and Methods Section at page 5680.

	With regard to claim 3, the Nyitray et al. publication discloses end portions (outer circumferential portions) of two porous membranes being directly fusion welded to each other at the joint portion at Fig. 1 and the Results and Discussion Section at page 5676.

	With regard to claims 10-12, the Nyitray et al. publication further discloses enclosing a biological constituent in the chamber for transplantation, wherein the biological constituent releases a physiologically active substance (insulin) at the abstract.

	With regard to claims 13 and 14, the Nyitray et al. publication discloses a method for transplanting a biological constituent into a recipient and preventing an immune rejection comprising enclosing a biological constituent into the chamber of transplantation at the abstract, Fig. 1, the Results and Discussion Section at page 5676, and the Materials and Methods Section at page 5680.

	With regard to claim 15, the Nyitray et al. publication discloses a method for manufacturing a chamber for transplantation having one or more (two) membranes for immunoisolation at a boundary between an inside and an outside, wherein all of the membranes for immunoisolation include a porous (nanoporous or microporous) containing a polymer (polycaprolactone), and the method comprises directing directly fusion welding (heat sealing) the porous membranes to each other at the abstract, Fig. 1, the Results and Discussion Section at page 5676, and the Materials and Methods Section at page 5680.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”).
The Nyitray et al. publication discloses the chamber can have a diameter of 1-5 cm at page 5676, second column, first paragraph.
It would have been obvious to one of ordinary skill in the art to provide a joint portion having a minimum width, such as around 1 mm, to minimize the amount of the chamber taken up by the joint portion while still providing a reliable seal.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of Johnson et al. (US 2013/0026090 A1).
The Nyitray et al. publication does not disclose different end portions of one porous membrane being directly fusion bonded to each other at the joint portion.
Johnson et al. discloses folding a single membrane and directly fusion bonding different end portions to each other at a joint portion at Fig. 4, the abstract, and paragraphs [0022] and [0025].
It would have been obvious to one of ordinary skill in the art to incorporate the single folded membrane of Johnson et al. into the chamber for transplantation of the Nyitray et al. publication to avoid having to form a sealing portion where the membrane is folded.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of the publication “Improved Diffusion Properties of a New Polysulfone Membrane for the Development of a Bioartificial Pancreas” (hereinafter “the Petersen et al. publication”).
The Nyitray et al. publication does not disclose all of the porous membranes containing polysulfone or polyethersulfone.
The Petersen et al. publication discloses forming membranes for immunoisolation from a polysulfone at page 1952-1953.
It would have been obvious to one of ordinary skill in the art to incorporate the polysulfone of the Petersen et al. publication into the membranes of the Nyitray et al. publication in that such membranes are recognized in the art as being suitable for the purpose of forming membranes for immunoisolation. See MPEP 2144.07.

11.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of Hikita et al. (US 2018/02900110 A1).
	The Nyitray et al. publication does not disclose the porous membrane having a varying pore diameter in a thickness direction.
	Hikita et al. discloses porous membranes having a graded pore size in a thickness direction in a specific direction at paragraphs [0114]-[0116].
 	It would have been obvious to one of ordinary skill in the art to incorporate the graded pore structure of Hikita et al. into the porous membranes of the Nyitray et al. publication to provide improved flux of permeating components compared to a membrane having a homogeneous pore structure while still preventing non-permeating components from passing, as is well known in the art.
	Having the compact portion face the inside of the chamber would be obvious to one of ordinary skill in the art to prevent the biological constituent from entering the pore structure.

12.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of the publication “Improved Diffusion Properties of a New Polysulfone Membrane for the Development of a Bioartificial Pancreas” (hereinafter “the Petersen et al. publication”) and Haq et al. (US 2004/0089600 A1).
	
	With regard to claim 16, the Nyitray et al. publication discloses the method for manufacturing a chamber for transplantation comprising preparing one or more porous membranes containing a polymer, bringing one part of the porous membrane into direct contact with another part of the porous membrane, and performing heat fusion welding of the two parts that are in direct contact with each other at the abstract, Fig. 1, the Results and Discussion Section at page 5676, and the Materials and Methods Section at page 5680.
The Nyitray et al. publication does not disclose the porous membranes containing polysulfone or polyethersulfone of the heat fusion welding being performed at a temperature between the glass transition temperature and melting point of the polymer.
The Petersen et al. publication discloses forming membranes for immunoisolation from a polysulfone at page 1952-1953.
It would have been obvious to one of ordinary skill in the art to incorporate the polysulfone of the Petersen et al. publication into the membranes of the Nyitray et al. publication in that such membranes are recognized in the art as being suitable for the purpose of forming membranes for immunoisolation. See MPEP 2144.07.
	Haq et al. teaches heat fusion welding being performed at a temperature between a glass transition temperature and a melting point of the material to be joined at paragraph [0344].
	It would have been obvious to one of ordinary skill in the art to incorporate the heat fusion welding temperature of between the glass transition temperature and the melting point of the material of Haq et al. into the method of the Nyitray et al. publication to ensure the polymer is softened but not liquid during welding, as suggested by Haq et al. at paragraph [0344].

	With regard to claim 19, the Nyitray et al. publication discloses bringing two end portions (outer circumferential portions) of two porous membranes into direct contact with each other at Fig. 1 and the Results and Discussion Section at page 5676.

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of the publication “Improved Diffusion Properties of a New Polysulfone Membrane for the Development of a Bioartificial Pancreas” (hereinafter “the Petersen et al. publication”) and Haq et al. (US 2004/0089600 A1), and further in view of Emary et al. (US 2016/0169645 A1).
	The Nyitray et al. publication, the Petersen et al. publication and Haq et al. do not disclose the specific heat fusion welding temperature.
	Emary et al. teaches the polysulfones have a glass transition temperature of at least 185 0C and a melting temperature of 350-425 0C at paragraph [0027].
	Therefore, one of ordinary skill in the art would recognize that a heat fusion welding temperature between 185-350 0C would be appropriate based on the teachings of Haq et al.
	The prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness is seen as existing in the absence of a showing of unexpected or unobvious results. See MPEP 2144.05.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of the publication “Improved Diffusion Properties of a New Polysulfone Membrane for the Development of a Bioartificial Pancreas” (hereinafter “the Petersen et al. publication”) and Haq et al. (US 2004/0089600 A1), and further in view of Johnson et al. (US 2013/0026090 A1).
The Nyitray et al. publication does not disclose different end portions of one porous membrane being directly fusion bonded to each other at the joint portion.
Johnson et al. discloses folding a single membrane and directly fusion bonding different end portions to each other at a joint portion at Fig. 4, the abstract, and paragraphs [0022] and [0025].
It would have been obvious to one of ordinary skill in the art to incorporate the single folded membrane of Johnson et al. into the chamber for transplantation of the Nyitray et al. publication to avoid having to form a sealing portion where the membrane is folded.

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Polycaprolactone Thin-Film Micro- and Nanoporous Cell-Encapsulation Devices” (hereinafter “the Nyitray et al. publication”) in view of the publication “Improved Diffusion Properties of a New Polysulfone Membrane for the Development of a Bioartificial Pancreas” (hereinafter “the Petersen et al. publication”), Haq et al. (US 2004/0089600 A1), and Emary et al. (US 2016/0169645 A1), and further in view of Johnson et al. (US 2013/0026090 A1).
The Nyitray et al. publication does not disclose different end portions of one porous membrane being directly fusion bonded to each other at the joint portion.
Johnson et al. discloses folding a single membrane and directly fusion bonding different end portions to each other at a joint portion at Fig. 4, the abstract, and paragraphs [0022] and [0025].
It would have been obvious to one of ordinary skill in the art to incorporate the single folded membrane of Johnson et al. into the chamber for transplantation of the Nyitray et al. publication to avoid having to form a sealing portion where the membrane is folded.

Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Flanagan et al. reference (see especially the abstract and Fig. 1) discloses a similar chamber for transplantation comprising welded membranes.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 29, 2022